DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of the limitations “wherein the maximum rotational speed of the cooling fan is maintained if the maximum rotational speed of the engine is increased from the first rotational speed toward a second rotational speed greater than the first rotational speed and if the maximum rotational speed of the engine is decreased from the second rotational speed toward the first rotational speed, and wherein, in the case where the temperature of the turbo controller is above the predetermined temperature, the main controller performs limiting of the maximum rotational speed of the engine to be between the first rotational speed and the second rotational speed.” Weir (US Patent Number 3,490,686) discloses maintaining the maximum rotational speed of a cooling fan if the maximum rotational speed of an engine is increased from a first rotational speed toward a second rotational speed greater than the first rotational speed and if the maximum rotational speed of the engine is decreased from the second rotational speed toward the first rotational speed, as shown in the ambient temperature curve A1 of Figure 2. However, Weir does not disclose or suggest limiting the maximum rotational speed of the engine between the first rotational speed and the second rotational Purcell (US Patent Application Publication 2001/0015181) discloses limiting a maximum rotational speed of an engine between a first rotational speed and a second rotational speed in response to the temperature of a controller being above a predetermined temperature as discussed in paragraphs 0015, 0020-0021. However, the prior art of record does not teach or make obvious to one skilled in the art maintaining the maximum rotational speed of the engine in the case of a speed decrease as disclosed by Weir in a rotational speed range used to set the temperature of a controller as disclosed by Purcell. Furthermore, nothing in the art suggests applying the control of Weir to a turbo controller that controls a variable geometry supercharger as set forth in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747